232 S.W.3d 609 (2007)
Gregory Lamont BROWN, Movant/Appellant,
v.
STATE of Missouri, Respondent/Respondent.
No. ED 89218.
Missouri Court of Appeals, Eastern District, Division Four.
September 4, 2007.
Lisa M. Stroup, Saint Louis, MO, for Appellants.
Jeremiah W. (Jay) Nixon, Atty. Gen., Dora A. Fichter, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before MARY K. HOFF, P.J., SHERRI B. SULLIVAN, J., and GEORGE W. DRAPER, III, J.

ORDER
PER CURIAM.
Gregory Lamont Brown (Movant) appeals from the motion court's denial, without an evidentiary hearing, of his Rule 24.035[1] motion for postconviction relief. We have reviewed the briefs of the parties and the record on appeal and conclude that the motion court's findings, conclusions, and judgment are not clearly erroneous. Tillman v. State, 939 S.W.2d 388, 389 (Mo. App. E.D.1996). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).
NOTES
[1]  All rule references are to Mo. R.Crim. P. 2006, unless otherwise indicated.